Case 2:20-cr-20008-PKH Document 35               Filed 02/24/21 Page 1 of 1 PageID #: 118




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION



UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                              CASE NO. 2:20-CR-20008-002

BRENT PRESLEY                                                                 DEFENDANT

                                            ORDER

       As ordered from the bench in the sentencing hearing conducted this same day, the Court

ADOPTS the report and recommendation (Doc. 26) entered in this case and accepts Defendant’s

plea of guilty to Count 3 of the indictment/information.

       IT IS SO ORDERED this February 24, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
